Exhibit 10.22

 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This is an Amendment dated December 17, 2008 to that certain Amended and
Restated Executive Employment Agreement (the “Employment Agreement”) made and
entered into as of the 15th day of March, 2006, by and between PMA Capital
Corporation, a Pennsylvania corporation, with its principal place of business at
380 Sentry Parkway, Blue Bell, Pennsylvania 19422-0754 and/or such of its
affiliates and/or subsidiaries it designates (the “PMA Capital”), and VINCENT T.
DONNELLY, RESIDING AT 174 Meadow View Lane, Lansdale, Pennsylvania 19446
(“Executive”).
 
W I T N E S S T H:
 
WHEREAS, the Company wishes to amend certain provisions of the Employment
Agreement to satisfy the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended and to make certain other changes; and
 
WHEREAS, Executive is willing to accept the changes desired by the Company.
 
NOW THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, the Company and
Executive agree as follows:
 
1. Paragraph 3 of the Employment Agreement be and hereby is amended and restated
in its entirety to read as follows:
 
“3.           Expenses.  PMA Capital will reimburse Executive for such of his
out-of-pocket expenses as are reasonably necessary in connection with services
rendered by Executive pursuant to this Agreement, as provided in the business
expense policies adopted by PMA Capital from time to time.  Notwithstanding the
foregoing, the amount of expenses eligible for reimbursement during any calendar
year shall not affect the expenses eligible for reimbursement in any other
calendar year, and the reimbursement of an eligible expense shall be made as
soon as practicable after Executive requests such reimbursement, but not later
than December 31 following the calendar year in which the expense was incurred.”
 
2. Subparagraph 5(f) of the Employment Agreement be and as hereby described
herein is amended and restated in its entirety to read as follows:
 
“(f)           By Executive’s voluntary resignation for Good Reason, which shall
mean Executive has given thirty (30) days prior written notice that he intends
to resign due to:  (i) a material adverse change in his duties, authority or
responsibilities without his agreement; (ii) his being required to relocate his
office to executive offices outside of an area within a fifty (50) mile radius
of PMA Capital’s existing executive offices in Blue Bell, Pennsylvania; (iii)
there being a material reduction in the overall value of the employee benefits
being provided to him pursuant to paragraph 2(b) unless the reduction is
effective for all senior executive employees; or (iv) a material breach by PMA
Capital of any of its obligations to Executive under this Agreement (“Good
Reason Events”).  For a voluntary resignation to constitute a voluntary
resignation for Good Reason Executive (i) must provide PMA Capital notice within
sixty (60) days of the initial existence of
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
one or more of the Good Reason Events (“Good Reason Notice”) and PMA Capital
fails to remedy the Good Reason Event(s) within thirty (30) days of receipt of
the notice and (ii) must voluntarily incur a “separation from service” from PMA
Capital within the meaning of section 409A of the Code” within 120 days of the
initial existence of the Good Reason Event described in the Good Reason Notice.”
 
3. Subparagraph 5(e) of the Employment Agreement be and hereby is amended and
restated in its entirety to read as follows:
 
“(e)           By Executive’s voluntary resignation (before the end of the
term), other than during February 2009, for other than Good Reason upon not less
than thirty (30) days prior written notice to PMA Capital; or”
 
4. Subparagraph 5(g) of the Employment Agreement be and hereby is amended and
restated in its entirety to read as follows:
 
“(g)           By Executive’s voluntary resignation between twelve and fourteen
months following a Section 409A Change in Control of PMA Capital Corporation,
upon not less than thirty (30) days prior written notice to PMA Capital, which
notice is given not earlier than eleven (11) months and not later than thirteen
(13) months following a Section 409A Change in Control.  For purposes of this
Agreement, a “Section 409A Change in Control” is a “Change in Control” as set
forth in paragraph 9(b) of the PMA Capital Corporation 2007 Omnibus Incentive
Compensation Plan that is also a change in the ownership or effective control of
PMA Capital Corporation, or in the ownership of a substantial portion of the
assets of PMA Capital Corporation, as described in Section 409A(2)(A)(v) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations promulgated thereunder; or”
 
5. A new subparagraph 5(h) is hereby added to the Employment Agreement to read
in its entirety as follows:
 
“(h)           By Executive’s voluntary resignation for other than Good Reason
during the month of February 2009, upon not less than thirty (30) days prior
written notice to PMA Capital.”
 
6. Paragraph 5 of the Employment Agreement be and hereby is amended by adding
new subparagraph 5(i) to read as follows:
 
 
“(i)
By Executive’s voluntary resignation for other than Good Reason after being
employed for at least 80% of the term of the Agreement (“Service Period”), upon
not less than thirty (30) days prior written notice to PMA Capital, provided
Executive incurs a “separation from service” from PMA Capital, within the
meaning of Section 409A of the Code, on or prior to the expiration of this
Agreement.”

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
7. Subparagraph 6(a) of the Employment Agreement be and hereby is amended and
restated in its entirety to read as follows:
 
“(a)           If Executive’s employment is terminated under subparagraph 5(a),
(b), (c) or (e) above, PMA Capital shall have no further obligation under this
Agreement, except as provided under paragraph 16 and except the obligation
to:  (i) pay Executive an amount equal to the portion of his compensation and
out-of-pocket business expenses, as defined in paragraph 3, as may be accrued
and unpaid on the date of termination; (ii) pay Executive such portion of
Executive’s annual incentive compensation for the year in which termination
occurs as the Compensation Committee of the Board of Directors of PMA Capital
shall determine was earned by Executive; and (iii) provide all benefits set
forth pursuant to the benefit, medical, pension or other plans and programs
provided by PMA Capital for which Executive qualifies (collectively “Benefits”)
as are due under the terns of the Benefits plans and programs, recognizing that
Executive’s employment has terminated.  In the event of Executive’s death, any
sums and benefits due to Executive under any provision of this Agreement shall
be paid to his estate or heirs, as applicable.  Any accrued compensation and
annual incentive compensation payable pursuant to this subparagraph 6(a)(1)
shall be paid no later than March 15 of the year following the year in which the
Executive’s employment terminates.”
 
8. Subparagraph 6(b) of the Employment Agreement be and hereby is amended and
restated in its entirety to read as follows:
 
“(b)(1)                      Except as stated in subparagraph 6(d) below, if
Executive’s employment is terminated under subparagraph 5(d), 5(f), 5(h) or 5(i)
above (and such termination constitutes a “separation from service” within the
meaning of section 409A of the Code), then PMA Capital shall pay Executive as
described in paragraph 6(a) above and as described in Exhibit B, plus it will
pay any cash portion of the annual incentive compensation for the year in which
termination occurs that is earned because Executive accomplished certain
identifiable tasks as of the date of termination.  With regard only to payment
of the cash portion of the annual incentive compensation for the year in which
termination occurs, it is specifically understood that objectives related to
profitability, revenue growth, stock price and similar performance measures are
not intended to be measured other than at year end and accordingly will not
qualify as identifiable tasks on an interim basis and these are not eligible for
payment of incentive compensation unless deemed appropriate by the Compensation
Committee of the Board of Directors of PMA Capital in connection with their
consideration of payments as discussed above. Any cash portion of the annual
incentive compensation payable pursuant to this subparagraph 6(b)(1) shall be
paid no later than March 15 of the year following the year in which the
Executive's employment terminates. In addition, PMA Capital shall pay Executive
twenty-four (24) months of severance pay with each monthly payment being equal
to the sum of Executive's then current monthly base salary plus 1/12th of
Executive's minimum targeted annual incentive compensation for the year in which
employment terminates, minus any appropriate withholdings and deductions,
without regard to whether Executive obtains another position with a new
employer. (For example, if Executive's annual base salary at the time of his
termination is $600,000 and his minimum targeted
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
annual incentive compensation at the time of his termination is $240,000,
Executive's monthly severance payment for each month of the severance period
will equal 1/12th of $600,000 plus 1/12th of $240,000, or $70,000, minus any
appropriate withholdings or deductions.) These severance payments will be made
on or about the regular pay dates recognized by PMA Capital, beginning on the
next regular pay date following Executive's last regular pay date on which he is
paid his base salary, provided that any severance triggered by a termination of
Executive's employment that occurs within the fourteen (14) month period
following a Section 409A Change in Control shall be paid in a lump sum on the
first business day following the six (6) month anniversary of Executive's
termination date.
 
 
(2)
Notwithstanding the foregoing, the severance payments described in subparagraph
6(b)(1) which otherwise would be paid during the six (6) month period beginning
on the day following Executive’s separation from service described in
subparagraph 5(d), 5(f), 5(h) or 5(i) shall instead be paid to Executive in a
single lump sum payment on the first business day following the end of such six
(6) month period.  The lump sum payment shall be adjusted for simple interest
that accrues during the initial six (6) month period following Executive's
termination of employment at the interest rate used to determine lump sum
payments under the PMA Capital Corporation Pension Plan.

 
 
(3)
Further, if Executive elects to continue his health insurance benefits under
COBRA, PMA Capital will continue to pay the same monthly subsidy of the premiums
for such insurance continuation as was being paid by PMA Capital before
Executive’s employment terminated, with the remainder of the premium being
deducted from Executive’s severance payments to the extent severance is paid in
installments pursuant to subparagraph 6(b)(1), through the earlier of the end of
two (2) years from the termination date or the date Executive becomes eligible
to receive and/or obtain alternative health insurance coverage through new
employment.  During the six (6) month period in which Executive’s severance
benefits are delayed (as described in subparagraph 6(b)(2)), PMA Capital shall
pay the full premium for Executive’s continued health insurance benefits, and
shall be reimbursed for the Executive’s portion of such premiums out of the lump
sum severance payment to be made to Executive on the first business day
following the six (6) month period.  It is intended that this provision of
continuation health coverage shall run concurrently with any period of
continuation coverage required under COBRA.  For the period of health insurance
continuation coverage after the expiration of the COBRA coverage period provided
for and used by Executive pursuant to this provision, Executive shall pay the
entire amount of the applicable insurance premium which shall be withheld from
Executive's severance pay installments.  PMA Capital shall pay Executive a bonus
equal to the amount of each premium paid by Executive after the expiration of
the COBRA coverage period, grossed up for taxes (computed consistent with the
method for computing a Gross Up under Section 7) in the same month in which the
premium is paid.

 
 
(4)
PMA Capital’s obligation to provide the severance pay and benefits provided in
this paragraph is conditioned upon Executive signing and not revoking a valid
general release agreement in the form attached hereto as Exhibit C.  The
severance payments and benefits provided for in this

 
 
 
4

--------------------------------------------------------------------------------

 
 
 

    Agreement shall be in lieu of and not in addition to any severance pay or
benefits that are payable to Executive upon termination of employment under the
PMA Capital Corporation and PMA Capital Insurance Company Severance Pay Plan or
any other applicable severance plan or severance policy of PMA Capital.”

 
9. Subparagraph 6(c) of the Employment Agreement be and hereby is amended and
restated in its entirety to read as follows:
 
 
“(c)
If Executive’s employment is terminated under subparagraphs 5(b), (c), (d), (f),
(g), (h) or (i) above (and such termination constitutes a “separation from
service” within the meaning of section 409A of the Code):”

 
 
(1)
Executive shall have a fully (100%) vested and nonforfeitable interest in his
“Retirement Benefit” under the EMPP or any successor or replacement plan, except
to the extent his Retirement Benefit is reduced pursuant to the terms of the
EMPP to take into account the twenty-five (25) year service limit; and

 
 
(2)
Executive’s benefit under the PMA Capital Corporation Retirement Savings Excess
Plan shall be increased to the extent necessary so that his aggregate benefit
payable under the EMPP, and PMA Capital Corporation Retirement Savings Excess
Plan (amounts attributable to Retirement Credits only) (collectively, the
Ongoing Pension Arrangements) is not less than the aggregate benefit that would
have been payable under such Ongoing Pension Arrangements if Executive’s
employment had continued through the end of the calendar quarter that contains
the 24-month anniversary following Executive’s termination date (or, in the case
of a termination under subparagraph 5(g), above, through the end of the calendar
quarter containing the 36-month anniversary following such termination date),
assuming the executive is paid at the same salary rate during such period as in
effect as of his termination of employment.  Notwithstanding the foregoing,
subparagraph 6(c)(2) shall apply only to the extent that it has the effect of
increasing the present value of the aggregate benefit payable under the Ongoing
Pension Arrangements.  Executive shall be entitled to receive the increased
benefit described in subparagraph 6(c)(2) during the calendar quarter containing
the 24-month anniversary following Executive’s termination date (or, in the case
of a termination under subparagraph 5(c), (d), (f), (g), (h) or (i), above, that
occurs within fourteen (14) months following a Section 409A Change in Control,
the first business day following the 6-month anniversary of Executive’s
termination date).”

 
10. Subparagraph 6(d)(1) of the Employment Agreement be and hereby is amended
and restated in its entirety to read as follows:
 
 
“(d)(1)    
If Executive’s employment is terminated under subparagraph 5(g) or if it is
terminated under subparagraph 5(d) within twelve (12) months following a Section
409A Change in Control (and such termination constitutes a “separation from
service” within the meaning of section 409A of the Code), then PMA Capital shall
pay Executive as described in

 
 
5

--------------------------------------------------------------------------------

 
 
 

    paragraph 6(a) above and as described in Exhibit B, plus it will pay any
cash portion of the annual incentive compensation for the year in which
termination occurs if it is earned because Executive accomplished certain
identifiable tasks as of the date of termination.  With regard only to payment
of the cash portion of the annual incentive compensation for the year in which
termination occurs, it is specifically understood that objectives related to
profitability, revenue growth, stock price and similar performance measures are
not intended to be measured other than at year end and accordingly will not
qualify as identifiable tasks on an interim basis and these are not eligible for
payment of incentive compensation unless deemed appropriate by the Compensation
Committee of the Board of Directors of PMA Capital in connection with their
consideration of payments as discussed above.  Any cash portion of the annual
incentive compensation payable pursuant to this subparagraph 6(d)(1) shall be
paid no later than March 15 of the year following the year in which the
Executive’s employment terminates.”

 
11. Subparagraph 6(d)(3) of the Employment Agreement be and hereby is amended
and restated in its entirety to read as follows:
 
“(3)           Further, if Executive elects to continue health insurance
benefits under COBRA, PMA Capital will continue to pay the same monthly subsidy
of the premiums for such insurance continuation as was being paid by PMA Capital
before Executive’s employment terminated, with the remainder of the premium
payable by Executive, through the earlier of the end of three (3) years from the
termination date or the date Executive becomes eligible to receive and/or obtain
alternative health insurance coverage through new employment.  Notwithstanding
the foregoing (i) the Executive will pay the entire premium cost for the health
insurance benefit for the six months of coverage which following the Executive’s
termination date and (ii) on the first business day following the six month
anniversary of the Executive’s termination date PMA Capital will pay Executive
in a single lump sum the portion of the premiums that would otherwise have been
paid by PMA Capital during such six month period, but for the provisions of
clause (i) in this paragraph.”  For the period of health insurance continuation
coverage after the expiration of the COBRA coverage period provided for and used
by Executive pursuant to this provision, Executive shall pay the entire amount
of the applicable insurance premium.  PMA Capital shall pay Executive a bonus
equal to the amount of each premium paid by Executive after the expiration of
the COBRA coverage period, grossed up for taxes (computed consistent with the
method for computing a Gross Up under Section 7) in the same month in which the
premium is paid.
 
12. Subparagraph 6(d)(4) of the Employment Agreement be and hereby is amended
and restated in its entirety to read as follows:
 
 
“(4)
PMA Capital’s obligation to provide the severance pay and benefits provided in
this paragraph is conditioned upon Executive signing and not revoking a valid
general release agreement in the form attached hereto as Exhibit C.  The
severance payments and benefits provided for in this Agreement shall be in lieu
of and not in addition to any severance pay or benefits that are payable to
Executive upon termination of employment

 
 
 
6

--------------------------------------------------------------------------------

 
 
 

    under the PMA Capital Corporation and PMA Capital Insurance Company
Severance Pay Plan or any other applicable severance plan or severance policy of
PMA Capital.”

 
13. Paragraph 7 of the Employment Agreement be and hereby is amended and
restated in its entirety to read as follows:
 
 
“7.
Excise Taxes. If the value of any compensation (in whatever form) provided
pursuant to this Agreement (a) is counted as a “parachute payment” within the
meaning of section 28OG of the Code, and the value of all such parachute
payments would be subject to the excise tax imposed by section 4999 of the Code
(the “4999 Excise Tax”), or (b) is treated as “deferred compensation” within the
meaning of section 409A of the Code and is subject to interest and additional
tax under section 409A(a)(1)(B) (the “409A Penalties,” and together with the
4999 Excise Tax, the “Penalties”), then Executive shall be entitled to receive
from PMA Capital an additional payment (a “Gross-Up Payment”) in an amount such
that after payment by Executive of all taxes (but not including any interest or
penalties imposed with respect to such taxes), including any Penalty imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Penalties imposed upon such payments.  The Gross-Up Payment shall
be paid to the Executive no later than the end of the calendar year following
the calendar year in which Executive remits the taxes to which such Gross-Up
Payment relates.”

 
14. Paragraph 12 of the Employment Agreement be and hereby is amended and
restated in its entirety to read as follows:
 
 
“12.
Remedies.  Executive agrees that if he should breach any of the covenants
contained in paragraphs 8, 9 or 10, irreparable damage would result to PMA
Capital and that damages arising out of such breach may be difficult to
determine.  Executive therefore further agrees that, in addition to all other
remedies provided at law or at equity (including without limitation damages and
an equitable accounting of all earnings, profits and other benefits arising from
any such breach), PMA Capital shall be entitled as a matter of course to
specific performance and temporary and permanent injunctive relief from any
court of competent jurisdiction to prevent any further breach of any such
covenant by Executive, without the necessity of proving actual damage to PMA
Capital by reason of any such breach, and Executive acknowledges that his
employers, employees, partners, agents or other associates, or any of them, may
similarly be enjoined.  If either party prevails in any lawsuit claiming breach
of paragraphs 8, 9 or 10 of this Agreement, the other party shall reimburse the
prevailing party for its or his expenses incurred in connection with such a
lawsuit, including without limitation attorney’s fees and costs.  (For purposes
of this paragraph, PMA Capital will be considered to have prevailed in a lawsuit
if it is established by written adjudication that Executive has breached in any
material respect any provision of paragraphs 8, 9 or 10 as written or as
modified under paragraph 11.  Executive will be considered to have prevailed in
a lawsuit if it is established by written adjudication that he did not breach in
any material respect any provision of paragraphs 8, 9 or 10

 
 
7

--------------------------------------------------------------------------------

 
 
 

    as written or as modified under paragraph 11).  Any reimbursement made by
PMA Capital pursuant to this paragraph 12 shall be payable as follows:  (i) the
amount of such expenses eligible for reimbursement in any calendar year shall
not affect the expenses eligible for reimbursement in any other calendar year
and (ii) all such reimbursements must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.”

 
15. Paragraph 21 of the Employment Agreement be and hereby is amended and
restated in its entirety to read as follows:
 
 
“21.
Arbitration.  In order to obtain the many benefits of arbitration over court
proceedings, including speed of resolution, lower costs and fees and more
flexible rules of evidence, all disputes between Executive and PMA Capital
(except those relating to unemployment compensation and workers’ compensation
and except as provided in paragraph 12 of this Agreement) arising out of
Executive’s employment or concerning the interpretation or application of this
Agreement or its subject matter (including without limitation those relating to
any claimed violation of any federal, state or local law, regulation or
ordinance, such as Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act and their state and local
counterparts, if any) shall be resolved exclusively by binding arbitration in
Philadelphia, Pennsylvania pursuant to the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, with PMA Capital
bearing its own attorney’s fees and costs and Executive being awarded his
reasonable attorney’s fees and costs so long as the Arbitrator determines that
Executive’s claim(s) or defense(s) (whichever is applicable) is not frivolous.
Any award of attorney’s fees and costs to Executive shall not affect the award
of any attorney’s fees and costs eligible for reimbursement in any other
calendar year and all such reimbursements must be made on or before the last day
of the calendar year following the calendar year in which the expense was
incurred.  The parties expressly waive their rights to have any such claims
resolved by jury trial.  The arbitration opinion and award shall be final,
binding and enforceable by any court under the Federal Arbitration Act.”

 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed by and on behalf of
the parties hereto as of the day and year first above written.


PMA CAPITAL CORPORATION


By:  /s/ Neal C. Schneider________
Name: Neal C. Schneider
Title:   Chairman
Date:  12/17, 2008


PMA CAPITAL INSURANCE COMPANY;
PENNSYLVANIA MANUFACTURERS
ASSOCIATION INSURANCE COMPANY;
MANUFACTURERS ALLIANCE INSURANCE
COMPANY; PENNSYLVANIA
MANUFACTURERS INDEMNITY COMPANY;
AND PMA MANAGEMENT CORP.




By:/s/ Stephen L. Kibblehouse________
Name: Stephen L. Kibblehouse
Title: Executive Vice President and General Counsel
Date:  12/17, 2008




/s/ Vincent T. Donnelly______________
Name: VINCENT T. DONNELLY


Date:  12/17, 2008





9
 

--------------------------------------------------------------------------------